Citation Nr: 1625781	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected herpes simplex II disability (herpes). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted entitlement to service connection for herpes and assigned a non-compensable evaluation effective June 24, 2008.

In April 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

The Board notes that the Veteran submitted many statements describing the financial hardship she has undergone, including statements in June 2009 and June 2010.  In May 2013, the Veteran claimed hardship and submitted evidence that she was three months behind on her rent payments.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2)  (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Veteran's May 2013 statement is a motion to expedite her claim due to financial hardship.  The Board hereby grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for her herpes disability.  The Veteran asserts that since she takes medication twice daily, this qualifies as systemic therapy such as corticosteroids or other immunosuppressive drugs under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  

At the hearing, the Veteran testified that her herpes has gotten worse since 2014.  The Veteran testified that she has six to seven outbreaks since 2014.  There are only records of treatment from December 2013 and December 2014.  No other records of these outbreaks have been associated with the Veteran's electronic file.  Other medical records from 2014 have been associated with the Veteran's electronic file, but they are not relevant to her herpes disability.  Moreover, the Veteran testified that her herpes has gotten worse since 2014.  Evidence of deterioration in the Veteran's condition could also help the Veteran's claim.  As such, the Veteran's claim must be remanded to obtain outstanding evidence. 

Further, the Veteran asserts that her twice daily medication qualifies as systemic therapy under Diagnostic Code 7806.  The VA examiners in August 2009 and September 2011 both concluded that the Veteran's treatment did not qualify as systemic therapy such as corticosteroids or other immunosuppressive drugs.  Since these examinations, the United States Court of Appeals for Veterans Claims (Court) has addressed this issue.  See Warren v. McDonald, No. 13-3161 WL 2640983 (May 10, 2016).  In this decision, the Court interpreted Diagnostic Code 7806's "such as" language to mean "is like or similar to" a corticosteroid or immunosuppressive drug.  Thus, upon remand, the RO should obtain an addendum opinion as to whether the Veteran's medication for her herpes is "like or similar to" a corticosteroid or immunosuppressive drug. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from January 2014.  

2.   With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  After obtaining any outstanding records, to the extent possible, forward the Veteran's claims folder to the VA examiner who conducted the September 2011 VA examination.  If that examiner is not available, forward the claims folder to another VA physician for review of the file.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should provide an addendum opinion as to whether the Veteran's herpes medication "is like or similar to" a corticosteroid or immunosuppressive drug. 

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of clinical findings, medical knowledge, or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims of an increased rating for herpes.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



